HOFFMAN, Judge
FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT
This matter came on to be heard on August 9, 1972 and was continued for further hearing until August 14, 1972. *119Plaintiff was represented by Verne A. Hodge, Esq., and defendant by John L. Maduro, Esq. After due consideration of the testimony and exhibits admitted into evidence the Court makes the following:
FINDINGS OF FACT
1. That the plaintiff and defendant lived together unmarried from 1965 to 1971 during which period defendant was married to another woman;
2. That House #3 was purchased by plaintiff with her own funds and that any contributions by defendant of labor, materials or money were rendered gratuitously to the plaintiff;
3. That plaintiff never agreed that defendant was to share jointly in the rentals collected from House #3;
4. That plaintiff and defendant are joint owners of Houses #1 and 2 and that the net rental income from Houses #1 and 2 is to be shared equally by plaintiff and defendant;
5. That plaintiff’s share of the rentals from Houses #1 and #2 (collected by defendant) is $60.00 per week for 56 weeks (June 1971-July 1972) or the sum of $3,360.00 less 8 weeks rental income at $60.00 a week for the period November 1970 to January 1971 (when rent was collected by an agent employed by defendant who turned the receipts over to plaintiff) in the amount of $480.00; or a total amount of $2,880.00;
6. That both defendant and plaintiff failed to establish with reasonable certainty any operating expenses that may have been incurred in connection with Houses #1 and #2;
7. That plaintiff paid the land rent to Mr. Lima since June 1971 i.e. 14 months at $50.00 per month for a total of $700.00 of 'which amount defendant was obligated to share one half or the sum of $350.00 less the sum of 1/2 *120of the $4.00 weekly land rent collected by plaintiff from both Francois Ashton and his brother Valance Fredericks i.e. $224.00 which is 1/2 of the $8.00 per week land payments for the 56 week period collected by plaintiff from Ashton and Fredericks. That the total amount plaintiff is entitled for payment of Mr. Lima’s land rent is therefore $350.00 less $224.00 or a total of $126.00 for .the period from June 1971 through July 1972;
8. That defendant is presently collecting the rents on House #1 and House #2.
CONCLUSIONS OF LAW
1. That plaintiff is entitled to recover the sum of $3,006.00;
2. That defendant has no interest in House #3 or to any rentals therefrom;
3. That commencing August 1972 plaintiff is entitled to receive 1/2 of the net rentals from House #1 and House #2;
4. That from August 1972 whoever collects the rent must keep written records of rents received from House #1 and House #2; together with written records of operating expenses including necessary repairs, so that proper accounting of 1/2 of the net receipts of rentals for each month can be made by the collector of rents to the plaintiff and/or defendant;
5. That the counterclaim of defendant is dismissed.
Judgment accordingly for plaintiff in the sum of $3,006.00 with $7.00 costs. Each party to bear their own attorneys fees. Execution stayed for the statutory period of ten (10) days unless the parties in writing stipulate a later date.